 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RICHARD LEE JOHNSEN,

 9                              Plaintiff,                 Case No. C19-141-TSZ-MLP

10          v.                                             MINUTE ORDER

11   HENRY TAMBE,

12                              Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          This matter comes before the Court upon Plaintiff’s May 6, 2019 Opposition to

17   Defendant’s Motion to Dismiss (dkt. # 25) and Defendant’s response thereto (dkt. # 26). Plaintiff

18   appears to have misconstrued Defendant’s Answer to the Amended Complaint as a motion to

19   dismiss. However, no such dispositive motion has been filed by Defendant in this case, and

20   therefore it is unnecessary to address Plaintiff’s arguments. To the extent that Plaintiff also

21   “motions the court for a summary judgment for the plaintiff” in his Opposition to the Motion to

22   Dismiss (dkt. # 25 at 3), his motion is premature, unsupported, and fails to comply with LCR 7.

23   No further briefing is required by the parties at this time, although they are reminded that the




     MINUTE ORDER - 1
 1   deadline for completion of discovery is July 25, 2019, and the dispositive motions deadline is

 2   August 26, 2019. (Dkt. #24.)

 3          Dated this 22nd day of May, 2019.

 4                                                       William M. McCool
                                                         Clerk of Court
 5
                                                      By: Tim Farrell
 6                                                        Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
